Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 4 (the first actual page of the remarks) under section I, filed 07/09/2020, with respect to the claim objections to claim 2 have been fully considered and are persuasive.  The objection of 01/10/2020 has been withdrawn. 
Applicant's arguments filed 01/18/2021 have been fully considered but they not all of the arguments are persuasive.
Regarding the arguments against claim 1, on page 2 of the applicant’s remarks (labeled as page 5), it is argued that Blom (US Patent No.: 4,911,716), discloses a surgical implant and a voice prosthesis device comprising a length of coiled spring while the pending application is directed to a voice prosthesis comprising a cylinder which further comprises a first end and a second end, an outer washer, an inner washer, a 
With respect to the argument on the second half of the second page (labeled page 5), the applicant is seen to argue that the combination of Blom and Watson do not teach that “the placement of the inner washer and outer washer aid in stabilizing the voice prosthesis device thus preventing the inward movement of the voice prosthesis into the trachea and the esophagus respectively.” Here, this argument is seen to be more related to claim 3 than to claim 1. Examiner disagrees. As noted below in claim 1, Blom is seen to teach a washer 318 on one end of the device in figure 11 with a flange 304 that is seen as being equivalent to a washer. From here, a new rejection of claim 3 is provided below. Here, it is stated that as per figure 11, part 318 (the inner washer) is seen to hold the device in place along 352, which is defined as the posterior wall of the trachea as per column 9 lines 33-50. As such, an inward movement to the trachea is prevented via part 318.  With respect to the outer washer, part 304 in figure 11 is on the opposite side of the device with respect to part 318 and is seen to hold the device in 
Regarding the arguments regarding claim 5 and 6 on pages 6-7 (labeled as pages 9-10), the applicant argues that Walder does not disclose “a shutter guard as a solution to undesirable elements,” a “shutter guard to selectively allow the air passage” and/or a shutter guard that will prevent “the food particles from pushing the shutter inwards.”  Examiner disagrees. First, as per [0007], Walder does state that the device therein is “able to allow air to circulate in both directions to allow the patient to breathe and to perform the functions of speech and swallowing.” As the shutter guard will form a seal (disclosed in [0005] and [0008]), it is seen that the shutter guard will be open to allow an air flow and then shuts when it is required for the guard to shut (disclosed in [0009]). Additionally, [0008]-[0009] disclose that the shutter is able to resist deformation which will prevent food particles from pushing the shutter inwards. Additionally, as per [0030], the valve flaps 4 and 5 in figure 2, which are a part of the shutter, will prevent food or saliva from entering the trachea. This means that the device of Walder will prevent pushing the shutter inwards to prevent the passage of food. This will prevent infections in the trachea and lungs. As a result, Walder is still seen to read on claim 5. 
Regarding claim 7, the applicant argues on page 8 (labeled page 11) that Blom does not teach the new limitation of claim 7 wherein the number of rings to be used depends on the size of the voice prosthesis to be placed in a tracheoesophageal puncture of a patient. Examiner disagrees.  With respect to amended claim 7, Blom is seen to teach a ring to reduce a piston effect and prevent a peri prosthetic leakage of food as the ring will prevent a leakage of food by securing the device of Blom in place.  
Regarding claim 9, the applicant points out that a new amendment has been made to it on page 9 (labeled page 12) of the applicant’s arguments to clarify the scope of the claim and the invention.  A new rejection in view of Smalley (US Pub No.: 2008/0063585) was made.
Regarding the argument of claim 4, starting on page 9 (labeled as page 12), the applicant is seen to argue that the application of VonGunten does not directly disclosed “platinum cured silicon but only in combination with carbon nanotubes….” Additionally, it is argued that VonGunten does not solely disclose platinum-cured silicone on page 10 (labeled page 12) and that VonGunten does not disclose that the platinum-cured silicone has a high tear strength. Examiner disagrees. Regarding the first argument, the examiner notes that, while VonGunten does teach platinum-cured silicone which has a mix of carbon nanotubes in [0015], VonGunten still will teach the use of platinum-cured silicone for use in a medical device.  As such, VonGunten will still teach the use of platinum-cured silicone. Regarding the second argument, it is argued that, while VonGunten states that the implant is “preferably a platinum-cured silicone-based polymer, which has carbon nanotubes…,” this is still enough to say that VonGunten 

Claim Objections
Claim 7 is objected to because of the following informalities. In line 2 of claim 7, it is stated that “the voice prosthesis is to be laced in a….” The word “laced” should be changed to “placed.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities. Between lines 2 to 3 of claim 7, the limitation “an tracheoesophageal puncture...” is disclosed. This should be changed to “a tracheoesophageal puncture.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 states “wherein the number of rings to be used depends on the size of the voice prosthesis to be [p]laced in an tracheoesophageal puncture of a patient and the rings are arranged to reduce a piston effect and prevent peri prosthetic leakage of food.”  This limitation is indefinite because it is unclear whether a plurality of rings are required by the claim.  In one interpretation, a single ring selected based on the size of the voice prosthesis meets the claim.  In another interpretation, the voice prosthesis must be at least capable of accommodating multiple rings.  Because the scope of the claim is not readily ascertainable, claim 7 is indefinite.  
Examiner suggests amending the claim to recite ---wherein the voice prosthesis is capable of accommodating multiple rings, and the number of rings to be used depends on the size of the voice prosthesis to be placed in a tracheoesophageal puncture of a patient and the rings are arranged to reduce a piston effect and prevent peri prosthetic leakage of food.--- to overcome this rejection by clarifying that the claim requires at least the capability for multiple rings.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blom (US Patent No.: 4,911,716) in view of Walder (US Pub No.: 2014/0288648).
Regarding claim 1, Blom does disclose a voice prosthesis device (as disclosed in the abstract) to enable a laryngectomy patient to speak, wherein the voice prosthesis comprises a cylinder (figure 10 depicts a cylindrical prosthesis) with a first end (the leftmost part of the prosthesis in figure 10, by part 308) and a second end (the rightmost part of the prosthesis in figure 10, by part 304), an inner washer attached to the first end of the cylinder (part 318 in figure 10), and at least one ring (part 324 in figure 10) added to the first or second end (shown at the first end in figure 10) of the cylinder.
However, Blom does not explicitly disclose an outer washer attached to the second end of the cylinder.  Instead, Blom does teach a flanged end 52 in column 7 lines 16-22 that is at the esophageal end of the implant. As per the structure of a flange, it is seen that a flange and a washer are both similar to the point where a flange and a washer are interchangeable and will produce an equivalent result.  As such, it is 
The device of Blom does not disclose a partial shutter coupled to the first end of the cylinder, or a shutter guard placed at the inner part of the inner washer, wherein the shutter guard is embedded to the cylinder. Instead, Walder does disclose a shutter (first disclosed in paragraph [0005], depicted as part 11 in figure 2 as per [0015] in the specs, part of cylinder 2) with a shutter guard (part 10 in figure 2, this is disclosed as a limit stop in paragraph [0017]).  The shutter guard is also seen as being embedded in to the cylinder part 2. 
It would be beneficial to incorporate a shutter like the one found in Walder into the combination device of Blom as said shutter will allow air to pass through it (as per paragraph [0010] while preventing other particles to pass through.  This is seen as something that is inherently beneficial to an artificial larynx as a larynx will need to permit the flow of oxygen to the lungs.  Also, as other particles (like food) should not travel into the lungs of a patient, having a device to prevent that from happening is also beneficial.  As the device of Blom is disclosed as being a surgical device used for voice restoration that is placed in the esophagus with a one way valve to promote air flow (as per the abstract), incorporating a shutter like device like the one found in Walder will be seen as beneficial to one skilled in the art. 
Regarding claim 3, Blom in view of Walder teach the voice prosthesis device as claimed in claim 1, wherein Blom teaches the inner washer is placed diametrically opposite to the outer washer (the inner washer 318 is at the leftmost end of the device in figure 11 while the flange 304, being seen as equivalent to the washer, is on the 
Regarding claim 5, the combination of Blom and Walder disclose the voice prosthesis device as claimed in claim 1, wherein the partial shutter (disclosed in Walder above as being part 11 in figure 2) opens partially when the air is exhaled from the lung to allow passage of exhaled (as per paragraph [0004] and [0007] of Walder. It stands to reason that the shutter will open to allow an air flow) from the second end to the first end of the cylinder (Walder, part 11 will be located at a second end while the first end will be towards part 9. It should also be noted that Blom discloses a passage of air from a one way valve from a second end to a first end in the abstract of Blom) and in association with shutter guard prevents microbial infection and extends the life span of the voice prosthesis device by avoiding the entry of food particles from the first end into the second end, wherein the shutter guard prevents the food particles from pushing the partial shutter inwards (as per [0030], the valve flaps 4 and 5 in figure 2, which are a 
Regarding claim 7, Blom in view of Walder teach the voice prosthesis device as claimed in claim 1, wherein Blom teaches that the number of rings to be used depends on the size of the voice prosthesis to be placed in a tracheoesophageal puncture of a patient and the rings (Blom is shown to have one ring being part 324 in figure 11. This is seen to be the appropriate number of rings as per the size of the voice prosthesis of Blom) are arranged to reduce a piston effect and prevent peri-prosthetic leakage of food (the rings like 324 of Blom will prevent a leakage of food and/or other substances as the rings are used to hold Blom in place. Part 324 is used to secure the washer part 318 in figure 11 which will then secure the device of Blom in place and prevent a peri-prosthetic leakage of food). 
Regarding claim 8, the combination of Blom and Walder disclose the voice prosthesis device as claimed in claim 1, wherein the partial shutter has a thickness between 3mm and 7mm (paragraph [0061] discloses a diameter of 6mm, which will be the inner diameter shown in figure 2, this will be the diameter of the cylindrical portion of Walder, to which the shutter will extend across).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blom (US Patent No.: 4,911,716), and Walder (US Pub No.: 2014/0288648) in view of VonGunten (US Pub No.: 2013/0304212).
Regarding claim 4, the combination of Blom and Wilder disclose the voice prosthesis as claimed in claim 1 having an opening between 9 to 3’ o clock positions 
It would be seen as obvious to incorporate the platinum-cured silicone in VonGruten into Blom as the material is disclosed to “work well as an implant material” as per paragraph [0045]. The use of polymers for implants has been known in the art as polymers are seen as being biologically inert (which is mentioned in VonGruten in paragraph [0044]), which makes using polymers an obvious choice for the material used in a device like Blom. A curing process then can be used to best produce a material with a desired hardness (a durometer rating, which is disclosed in [0045]). As a result, platinum-cured silicone can be used to make a shutter device with a high tear strength. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blom (US Patent No.: 4,911,716) and Walder (US Pub No.: 2014/0288648) in view of Smalley (US Pub No.: 2008/0063585).
Regarding claim 9, the combination of Blom and Walder disclose the voice prosthesis device as claimed in claim 7, wherein Blom will teach the plurality of rings is 
However, Blom in view of Walder does not disclose the ring having a thickness between 1mm to 2mm. However, it is argued that the O-Ring of Blom can be argued to be around 1 to 2 mm in thickness as the O-Ring (part 324 in figure 10). As the device is a smaller device that is inserted into the device, the O-Ring having a thickness of around 1 to 2 mm is something that one with skill in the art would argue is obvious. Additionally, while not for a voice prosthesis, devices like Smalley do teach O-Rings having a thickness of 1.7 mm in paragraph [0293]. As a result, it is believed that one of obvious skill in the art would find it obvious that the O-Ring of Blom will be around 1 to 2 cm in thickness given the application of the O-Ring and the device of Blom and due to the fact that O-Rings have been seen to be this thickness in prior devices.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/SUBA GANESAN/Primary Examiner, Art Unit 3774